nar recnmn enc pe sete y AE S| a

emma eee s

  

  

| DOCUME

UNITED STATES DISTRICT COURT ec CALLY FILED

 

 

 

SOUTHERN DISTRICT OF NEW YORK ee
PGC He —
* | DATE EE YS +4
UA SA , Vows
Plaintiffs) CALENDAR NOTICE
. Py ce tio (VB)

K | Crate

1

Defendant(s).

 

X

 

-PLEASE TAKE NOTICE that the above-captioned case has been seneduleat—
re-scheduled for:

 

VA Status conference ____ Final pretrial conference

____ Telephone conference ___ Jury selection and trial

____ Pre-motion conference ____ Bench trial

___ Settlement conference ____ Suppression hearing

____ Oral argument ____ Plea hearing

____ Bench ruling on motion ____ Sentencing

on /- x ke 2020 ,at_ | 2! Bone , in Courtroom 620, United States

 

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from _t = 2 &- 26

tte

 

 

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at

least two business days prior to the scheduled appearance.

Dated) (2.-24%-,2019
White Plains, NY

SOO ED:

 

Vincent L. Briccetti
United States District Judge
